NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRADLEY L. NELSON,                              No.    18-15330

                Plaintiff-Appellant,            D.C. No. 4:13-cv-00956-DCB

 v.
                                                MEMORANDUM*
HIBU, INC., FKA Yellowbook, Inc.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Bradley L. Nelson appeals pro se from the district court’s summary

judgment in his action alleging federal employment claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Am. Tower Corp. v. City of San

Diego, 763 F.3d 1035, 1043 (9th Cir. 2014). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court properly granted summary judgment on Nelson’s claims

arising from his January 27, 2011 and December 6, 2011 Equal Employment

Opportunity Commission (“EEOC”) charges because these claims were barred by

the applicable statute of limitations. See 42 U.S.C. § 2000e-5(f)(1); Scholar v.

Pac. Bell, 963 F.2d 264, 266-67 (9th Cir. 1992) (90-day deadline to file a Title VII

action “constitutes a statute of limitations” and if plaintiff “fails to file within [the]

90-day period, the action is barred”). We reject as meritless Nelson’s contention

that the continuing violations doctrine applies.

       The district court properly granted summary judgment on Nelson’s

disability, age, and sex discrimination claims, as well as Nelson’s retaliation claim,

because Nelson failed to raise a genuine dispute of material fact as to whether the

legitimate, non-discriminatory reasons for defendant’s actions were pretextual. See

Curley v. City of N. Las Vegas, 772 F.3d 629, 632 (9th Cir. 2014) (burden-shifting

framework applies to disability discrimination claim under the Americans with

Disabilities Act); Shelley v. Geren, 666 F.3d 599, 606-08 (9th Cir. 2012) (burden-

shifting framework applies to age discrimination claims under the Age

Discrimination in Employment Act); Porter v. Cal. Dep’t of Corr., 419 F.3d 885,

894 (9th Cir. 2005) (burden-shifting framework applies to Title VII retaliation

claims); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061-62 (9th Cir.

2002) (burden-shifting framework applies to sex discrimination claims under Title


                                            2                                      18-15330
VII; circumstantial evidence of pretext must be specific and substantial).

      The district court did not abuse its discretion by denying Nelson’s motion

for a discovery continuance because Nelson failed to demonstrate that he suffered

any actual and substantial prejudice. See Laub v. U.S. Dep’t of Interior, 342 F.3d

1080, 1093 (9th Cir. 2003) (“A district court is vested with broad discretion to

permit or deny discovery, and a decision to deny discovery will not be disturbed

except upon the clearest showing that the denial of discovery results in actual and

substantial prejudice to the complaining litigant.” (citation and internal quotation

marks omitted)).

      AFFIRMED.




                                          3                                    18-15330